Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 6, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed for seven years as a lineman for the employer, a public utility provider. In July 1992, claimant was suspended from his job for 20 days after he engaged in a physical altercation with a member of the public during his coffee break at a restaurant. Present at the time was John Hemmer, a retired employee of the employer. Under the misconception that Hemmer had reported the incident to the employer, claimant assaulted him at an employer-sponsored holiday party in December 1992, fracturing Hemmer’s sternum and requiring him to be hospitalized. Claimant was thereafter discharged from his employment and was found by the Board to be ineligible for benefits because he was terminated due to misconduct. We affirm.
Engaging in a physical assault constitutes disqualifying misconduct (see, Matter of Redjepi [Hudacs], 210 AD2d 727, 728). Under the circumstances presented here, there is substantial evidence supporting the Board’s decision that claimant’s actions rendered him disqualified to receive unemployment insurance benefits.
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.